Citation Nr: 0502577	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral leg disability.

2.  Entitlement to service connection for a low back 
disorder, claimed on a direct basis and as secondary to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision in which the RO 
determined that new and material evidence had not been 
received to reopen a claim of service connection for a leg 
condition.  In that decision, the RO also denied service 
connection for joint pain of the lumbar spine.

The issues of service connection for a bilateral leg 
disability and a low back disorder are addressed in the 
REMAND portion of the decision below and are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied the 
veteran's claim for service connection for blood clots of the 
legs.  

2.  The additional evidence received since the May 1995 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence submitted since the RO's May 1995 rating 
decision is new and material; thus, the claim of service 
connection for the bilateral leg disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral leg disability.

As will be discussed in greater detail below, the Board finds 
that new and material evidence has been submitted, and that 
the claim should be reopened. The Board further, finds that 
additional evidentiary development is necessary before this 
claim can be adjudicated on the merits.  This development 
will be discussed in greater detail in the REMAND portion of 
this document.


II. New and material evidence

The veteran is seeking service connection for bilateral 
thrombosis of the lower extremities.  He essentially contends 
that this disability first became onset while he was on 
active duty.

The record reflects that, in a May 1995 rating decision, the 
RO denied entitlement to service connection for blood clots 
of the legs.  In that decision, the RO acknowledged that the 
veteran had recently been diagnosed with deep vein 
thrombosis, but concluded that the evidence did not establish 
that this disability was incurred in or aggravated by 
military service.

The veteran subsequently perfected an appeal with respect to 
that issue.  However, in a signed statement received by the 
RO in November 1997, the veteran withdrew his appeal.  

Thereafter, in a statement received in November 2002, the 
veteran indicated that he wished to file a new claim of 
service connection for a bilateral leg disability.

The RO subsequently obtained the veteran's treatment records 
from the VA Medical Center (MC) in Clarksburg, West Virginia.  
These records show that the veteran had been receiving 
ongoing treatment over the past several years for deep vein 
thrombosis in both lower extremities.  These records also 
reveal ongoing complaints of pain and swelling in both lower 
extremities.

The Board believes that this evidence bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen his claim.  To this extent only, 
the benefit sought on appeal is granted.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a bilateral leg disability, 
the appeal to this extent is allowed, subject further action 
as discussed herein below.


REMAND

Having reopened the veteran's claim for service connection 
for a bilateral leg disability, the Board finds that 
additional evidentiary development is necessary with respect 
to that claim.  The Board also finds that additional 
evidentiary development is necessary with respect to his 
claim for service connection for a low back disorder.

Specifically, the Board concludes that examinations are 
warranted in order to establish whether the veteran's claimed 
disabilities had their onset during service or whether they 
are otherwise etiologically related to service.

With respect to the veteran's claimed low back disorder, the 
Board notes that the RO denied service connection for this 
disability as being due to an undiagnosed illness because his 
low back symptoms had been attributed by a VA physician to a 
known clinical diagnosis.  

In this regard, the Board notes the report of a VA 
examination dated in December 1997 in which the veteran was 
given a diagnosis of degenerative arthritis of the 
lumbosacral spine.  

However, although the veteran's symptoms have been attributed 
to degenerative arthritis, the Board believes that another VA 
examination is warranted to determine whether the 
degenerative arthritis of the lumbosacral spine had its onset 
during service or whether it is otherwise etiologically 
related to service.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his claimed 
leg and/or low back disorders.  He should 
be provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies.  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

3.  The RO should make arrangements for 
the veteran to be afforded an examination 
to determine the nature and likely 
etiology of his degenerative arthritis of 
the lumbosacral spine.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination.  All necessary special 
studies or tests should be performed.  In 
particular, the examiner should comment 
as to whether it is at least as likely as 
not that the current disability was first 
manifested during the veteran's active 
military service or within one year of 
his separation from service, or whether 
it is otherwise related to his military 
service.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.

4.  The RO should also make arrangements 
for the veteran to be afforded an 
examination to determine the nature and 
likely etiology of his deep vein 
thrombosis of the lower extremities.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests should be performed.  In 
particular, the examiner should comment 
as to whether it is at least as likely as 
not that the current disability was first 
manifested during the veteran's active 
military service or within one year of 
his separation from service, or whether 
it is otherwise related to his military 
service.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.

5.  Then the RO should readjudicate the 
issues on appeal. If any benefit sought 
on appeal remains denied, the RO should 
issue a supplemental statement of the 
case, and the veteran and his 
representative should be afforded time in 
which to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


